Citation Nr: 1107497	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a 
skin disorder, to include acne vulgaris.




REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at 
Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which increased the Veteran's disability 
rating from 10 to 30 percent as of October 2005, the date of his 
claim for an increased rating.

In an April 2008 decision, the Board denied the Veteran's claim 
for entitlement to a disability rating in excess of 30 percent 
for acne vulgaris.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
April 2010, the Court remanded the case in order for the Board to 
provide reasons and bases for its conclusion regarding whether 
the Veteran's constant or near-constant systemic therapy with 
Tetracycline "is the same or similar enough to a corticosteroid 
or other immunosuppressive drug to warrant a 60% evaluation."  
The case has been returned to the Board for further appellate 
consideration.

The Board notes that the Veteran submitted additional evidence in 
December 2010 and additional arguments in January 2011.  Because 
the benefit to which the evidence relates may be fully allowed on 
appeal without referral to the RO or the necessity for additional 
photographs, the Board need not refer the case to the Agency of 
Original Jurisdiction (AOJ) for review.  38 C.F.R. § 20.1304(c) 
(2010).  


FINDING OF FACT

The Veteran's service-connected skin disorder, to include acne 
vulgaris, is characterized by constant or near-constant systemic 
therapy required during the past 12-month period.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a rating of 60 percent, but no greater, for a skin 
disorder, to include acne vulgaris, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2005 letter, provided to the Veteran before the 
January 2006 rating decision, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in June 2006.

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Furthermore, the Court, 
in April 2010, determined that "the notice error was harmless 
because the appellant's actions indicate an actual knowledge of 
the rating criteria."

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) disability benefits.  Golz v. 
Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 30 Percent for a Skin 
Disorder, to include Acne Vulgaris

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, a 30 percent 
disability rating applies where the Veteran has 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed areas, 
affected; or, where systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.

A 60 percent disability rating applies where the Veteran has more 
than 40 percent of the entire body, or more than 40 percent of 
exposed areas, affected; or, where constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.

In his October 2005 claim, the Veteran asserted that skin 
disability had worsened.  In November 2005, the Veteran reported 
having "a very severe case of Chloracne."  He noted that his 
disorder had spread to his back and chest, and that "I have 
excessive oiliness of the skin and numerous blackheads, cysts, 
and boils.  These cysts and boils hurt and as a result, I bleed 
and ruin my shirts."

VA provided the Veteran with a Compensation and Pension (C&P) 
examination in December 2005.  The VA examiner reviewed the 
Veteran's medical records; the claims file was unavailable.  The 
Veteran reported that his skin disability has gotten 
progressively worse since 1968.  The examiner noted that the 
Veteran had constant or near-constant therapy for 20 years.  The 
examiner further found that the Veteran's acne was deep, and 
affected less than 40 percent of his neck and face.  The examiner 
determined that the Veteran's skin disorders affected between 20 
and 40 percent of his exposed areas, and between 20 and 40 
percent of his total body area.  The examiner diagnosed the 
Veteran with acne vulgaris, and found that it had no significant 
effects on his usual occupation or daily activities.

In March 2006, the Veteran informed VA that, as of January 2006, 
his private physician had prescribed 360 pills of Tetracycline 
HCL 250 milligram (mg) for his skin disability.  The Veteran 
associated evidence thereof with his substantive appeal in June 
2006, in the form of a sticker showing his prescription for that 
medication, including his name and the name of his prescribing 
physician.  The Veteran also submitted a sticker showing his 
prescription for the topical gel Tretinoin in October 2007.

In April 2010, the Court noted the Board's previous findings that 
the Veteran's treatment was constant or near-constant, and that 
Tetracycline is a type of systemic drug, but that Tetracycline is 
neither an antibiotic nor a corticosteroid or other 
immunosuppressive drug.  The Court cited Mauerhan v. Principi, 16 
Vet.App. 436 (2002) for the proposition that the phrase "such as 
corticosteroids or other immunosuppressive drugs" contained 
within 38 C.F.R. § 4.118, Diagnostic Code 7806, was intended to 
convey examples of the types and degrees of treatments that would 
justify a 60 percent evaluation, rather than an exhaustive list.  
The Court asked the Board to "determine whether or not an 
antibiotic, in particular Tetracycline, is the same or similar 
enough to a corticosteroid or other immunosuppressive drug to 
warrant a 60% evaluation."

In support of the Veteran's contention that Tetracycline is 
sufficiently similar to a corticosteroid or other 
immunosuppressive drug, his representative submitted five 
articles in December 2010 intended to show that Tetracycline has 
immunosuppressive properties.  The author of one such article, 
listed in the Marshall Protocol Knowledge Base, Autoimmunity 
Research Foundation, and entitled "High-dose antibiotic 
therapies," wrote that "the immunosuppressive properties of 
antibiotics have been long known.  Labro states that the 
tetracycline family of antibiotics...are desirable because they 
inhibit 'detrimental' phagocyte [white blood cells that ingest 
harmful particles, bacteria, and cells] activity."  The authors 
of another article, entitled "Inhibition of mitogen-induced 
human lymphocyte proliferative responses by tetracycline 
analogues," wrote that "the immunosuppressive side-effects of 
tetracyclines may have detrimental effects on patients with 
debilitating illnesses or impaired immunological defence 
mechanisms."  The author of a third article, "The Role of 
Antibiotics in Immunosuppressive Diseases," concluded that 
"Tetracycline causes depletion of the immune system" in 
rabbits.  

Providing the benefit of the doubt to the Veteran, the Board 
finds that the medical evidence contained in these articles is 
sufficient to show that Tetracycline is similar enough to a 
corticosteroid or other immunosuppressive drug to warrant a 60% 
evaluation where, as here, a VA examiner has determined that the 
Veteran is in receipt of constant or near-constant therapy.  
38 C.F.R. § 4.3.  No higher rating is applicable, as the 60 
percent rating is the maximum provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 
(2007), the Board has considered whether staged ratings are 
appropriate; however, in the present case, no staged ratings are 
warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's skin 
disorder, to include acne vulgaris, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is 
that there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the Rating Schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the Rating Schedule.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the Rating Schedule, the assigned schedular evaluation is 
adequate.






ORDER

A disability rating of 60 percent, but no more, for a skin 
disorder, to include acne vulgaris, is granted, subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


